AMENDMENT NO. 3 TO
AMENDED AND RESTATED CREDIT AGREEMENT

This Amendment No. 3 to Amended and Restated Credit Agreement (this "Amendment")
is entered into with reference to the Amended and Restated Credit Agreement
dated as of August 1, 2000 (the "Credit Agreement") among Wild Oats Markets,
Inc. ("Borrower"), the Lenders party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used but not defined
herein are used with the meanings set forth for those terms in the Credit
Agreement. Section references herein relate to the Credit Agreement unless
otherwise stated.

Borrower, the Administrative Agent and each of the Lenders agree as follows:

Amendment to Definition of "Fixed Charges"
. The definition of "Fixed Charges" in
Section 1.1
is amended and restated to read in full as follows:

"Fixed Charges" means, with respect to any fiscal period, the sum of
(a) Interest Expense of Borrower and its Subsidiaries for such fiscal period
plus (b) Rental Expense of Borrower and its Subsidiaries for such fiscal period
plus (c) scheduled principal payments (or principal components, in the case of
Capital Lease Obligations) paid or payable on Indebtedness of Borrower and its
Subsidiaries during that fiscal period, other than the $2,500,000 Line B
Commitment Amortization Amount paid on September 30, 2001.

New Defined Term
.
Section 1.1
is amended by adding the following definition in the appropriate alphabetical
location:

"Permitted Insurance Premium Indebtedness" means Indebtedness incurred by
Borrower or any of its Subsidiaries to finance payment of insurance premiums,
provided that (a) the aggregate outstanding principal amount of such
Indebtedness does not exceed $1,200,000 at any time, (b) such Indebtedness is
incurred pursuant to (or is otherwise evidenced by) a written agreement between
Borrower or such Subsidiary and a Person regularly engaged in the business of
financing insurance premiums payable by corporate entities (each, a "Premium
Finance Agreement"), (c) the scheduled tenor of any such Indebtedness from the
date of its incurrence does not exceed twelve (12) months, and (d) if secured,
the Lien securing any such Indebtedness is (i) expressly limited to the right,
title and interest of Borrower or such Subsidiary in and to the applicable
insurance policy (or policies) and any money that may at any time be due
Borrower or such Subsidiary under such policy (or policies) (x) as a result of a
loss that reduces the unearned premiums, (y) as a return of the premium for such
policy (or policies) or (z) as a dividend which becomes payable to Borrower or
such Subsidiary in connection with such policy (or policies) and (ii) by its
terms (whether set forth in the Premium Finance Agreement or otherwise)
expressly subject and subordinate to the interests (and Liens) of any applicable
mortgagee of Borrower or such Subsidiary and/or the loss payee of such policy
(or policies).

Amendment to Section 6.8 - Liens and Negative Pledges
.
Section 6.8(d)
is amended and restated to read in full as follows:

> > > (d) Permitted Encumbrances and Liens arising in connection with Permitted
> > > Insurance Premium Indebtedness;

Amendment to Section 6.9 - Indebtedness and Guaranty Obligations
.
Section 6.9
is amended as follows:
    Section 6.9(j)
    is amended by replacing the period at the end of such section with "and;".
 a. The following new Section 6.9(k) is added to the Credit Agreement:

> > > (k) Permitted Insurance Premium Indebtedness.

Conditions Precedent
. The effectiveness of this Amendment shall be conditioned upon the receipt by
the Administrative Agent of all of the following, each properly executed by an
authorized officer of each party thereto and dated as of the date hereof:

(a) Counterparts of this Amendment executed by all parties hereto; and

(b) Written consent of the Subsidiary Guarantors in the form of Exhibit A to
this Amendment.

Confirmation
. In all other respects, the terms of the Credit Agreement and the other Loan
Documents are hereby confirmed.

[signature pages follow]

IN WITNESS WHEREOF, Borrower, the Administrative Agent and the Lenders have
executed this Amendment as of December 14, 2001 by their duly authorized
representatives.

> > > > > > WILD OATS MARKETS, INC.
> > > > > > 
> > > > > > By: /s/
> > > > > > Freya R. Brier Vice President Legal
> > > > > > 
> > > > > > WELLS FARGO BANK, NATIONAL
> > > > > > ASSOCIATION, as Administrative Agent and a Lender
> > > > > > 
> > > > > > By: /s/
> > > > > > Ellen J. Trach
> > > > > > Vice President
> > > > > > 
> > > > > > BANK ONE, NA, as a Lender
> > > > > > 
> > > > > > By: /s/
> > > > > > Phillip D. Martin
> > > > > > Senior Vice President
> > > > > > 
> > > > > > COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A., "RABOBANK
> > > > > > NEDERLAND", NEW YORK BRANCH, as a Lender
> > > > > > 
> > > > > > 
> > > > > > By: /s/
> > > > > > Ian Reece
> > > > > > Managing Director
> > > > > > 
> > > > > > 
> > > > > > By:   /s/
> > > > > > John McMahon
> > > > > > Vice President
> > > > > > 
> > > > > > 
> > > > > > HARRIS TRUST & SAVINGS BANK, as a Lender
> > > > > > 
> > > > > > By: /s/
> > > > > > David C. Fisher
> > > > > > Vice President
> > > > > > 
> > > > > > KEYBANK NATIONAL ASSOCIATION, as a Lender
> > > > > > 
> > > > > > By: /s/
> > > > > > Michelle K. Bushey
> > > > > > Vice President
> > > > > > 
> > > > > > U.S. BANK NATIONAL ASSOCIATION,
> > > > > > as a Lender
> > > > > > 
> > > > > > By: /s/
> > > > > > C. Kirk Dyche
> > > > > > Vice President
> > > > > > 
> > > > > > 
> > > > > > > > > >  

Exhibit A to Amendment No. 3

CONSENT OF SUBSIDIARY GUARANTORS

Reference is hereby made to that certain Amended and Restated Credit Agreement
dated as of August 1, 2000 among Wild Oats Markets, Inc. ("Borrower"), the
Lenders party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent (as heretofore amended, the "Credit Agreement").

Each of the undersigned Subsidiary Guarantors hereby consents to Amendment No. 3
to Amended and Restated Credit Agreement in the form executed by Borrower and
confirms that the Subsidiary Guaranty to which it is a party remains in full
force and effect.

Dated: As of December 14, 2001

"Subsidiary Guarantors"

WILD MARKS, INC.                                         SPARKY, INC.

By: /s/                                                                   By:
/s/
Melody Pickett                                                     Karen Novotny
President                                                              Secretary


WILD OATS FINANCIAL, INC.                      WILD OATS OF TEXAS, INC.

By:   /s/                                                                By:  
/s/
Melody Pickett                                                    Richard Vara
President                                                             Secretary

 

 